IN THE INTEREST OF S.L.K., A MINOR CHILD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-197-CV





IN THE INTEREST OF S.L.K., 

A MINOR CHILD	







------------



FROM THE 30
TH
 DISTRICT COURT OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Roger Allen Krick, Jr. appeals from the trial court’s interlocutory order denying his request for appointed counsel in a suit affecting the parent-child relationship.  The suit, filed by the Attorney General of Texas, seeks orders concerning child support and conservatorship.  Appellate courts have jurisdiction to consider immediate appeals of interlocutory orders only if a statute explicitly provides appellate jurisdiction.
(footnote: 2)  No statute provides this court with jurisdiction to consider the interlocutory appeal of an order denying appointed counsel in this case seeking orders of conservatorship and child support.
(footnote: 3)  Furthermore, no final judgment has been issued in this case.

On July 8, 2004, we sent Appellant a letter requesting a response showing grounds for continuing the appeal absent a final judgment as the order denying appointed counsel does not appear to be a final appealable judgment.  Documents this court has received from Appellant since July 8, 2004 do not demonstrate any grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4)
								PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  October 21, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Stary v. DeBord
, 967 S.W.2d 352, 352-53 (Tex. 1998).


3:See id.
; 
Tex. Civ. Prac. & Rem. Code Ann. 
§ 51.014 (Vernon Supp. 2004-05).


4:See
 Tex. R. App. P.
 42.3(a), 43.2(f).